Citation Nr: 9912332	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  92-22 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUES

1.  Entitlement to a compensable evaluation for meralgia 
paresthetica, left hip.

2.  Entitlement to service connection for the residuals of a 
low back injury.  




ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel






INTRODUCTION

The appellant served a period of service in PLC, Officer 
Candidate School from July 13, 1987, to July 22, 1987, and on 
a period of active duty training (ACDUTRA) from May 31, 1989, 
to August 2, 1989.  He was discharged from the Marine Corps 
Reserves in January 1991.  A brief period of inactive duty 
training (INACDUTRA) has also been indicated.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Those actions denied service connection 
for a low back and left hip disorder.  Those matters were 
remanded by the Board on two occasions, most recently in July 
1996.  Subsequent thereto, the case was transferred to the 
Atlanta, Georgia, RO, which now has jurisdiction.  Service 
connection has been granted for a left hip disorder and a 
noncompensable evaluation was assigned.  The appellant 
disagreed with the rating, and the left hip issue before the 
Board then is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
a current increase is in order.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the recent supplemental statement 
of the case indicated that all pertinent evidence had been 
considered, and the RO has determined that a noncompensable 
rating for a left hip disability is to be assigned for the 
entire period at issue, the Board can proceed with its review 
on this issue without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claims.

2.  The appellant's left hip disability, throughout the time 
period in question, is manifested by subjective complaints of 
numbness and a burning sensation on the lateral aspect of the 
left leg.

3.  Current objective findings of the appellant's left hip 
disability include full range of hip flexion, and normal 
tone, strength, coordination, and reflexes.

4.  The appellant's subjective complaints and the most recent 
objective evidence of record more closely approximate mild to 
moderate peripheral nerve involvement.

5.  A low back injury was not shown during the appellant's 
period of ACDUTRA or INACDUTRA.

6.  The evidence does not relate the current degenerative 
disc disease with any event or occurrence on ACDUTRA or 
INACDUTRA.

7.  The appellant has not submitted evidence of a medical 
nexus between a claimed injury during ACDUTRA or INACDUTRA 
and any current low back disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
meralgia paresthetica, left hip, have not been met for any of 
the pertinent period.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, 4.124a, Diagnostic Codes (DCs) 5003, 5019, 5250, 
5251, 5252, 5253, 5254, 5255, 8529 (1998).

2.  A claim for entitlement to service connection for the 
residuals of a low back injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

As discussed below, the Board finds that only the appellant's 
claim for entitlement to a compensable evaluation for a left 
hip disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); that is, he has 
presented a claim that is plausible.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
appellant, as mandated by § 5107(a), has been satisfied.

Relevant Regulations

With respect to the claim for an increased rating, the Board 
notes that disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the appellant.  38 C.F.R. § 4.3 (1998). 

Next, with respect to the issue of entitlement to service 
connection, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty or ACDUTRA or for disability resulting from 
injury incurred on INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991 & Supp. 1998).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medical Evidence

Service records reveal that the appellant sought treatment on 
July 14, 1987, one day after he began Officer Candidate 
School (OCS), for pain in the left hip with intermittent 
paresthesia in the leg while running.  He reportedly had 
began running three to five miles a day approximately seven 
to ten days previously.  There was no lumbosacral-sacroiliac 
joint tenderness and no mention of any back injury or 
symptomatology.  The final diagnosis was myofascitis/greater 
trochanter bursitis.  He was subsequently found to be not 
qualified for OCS due to greater trochar bursitis and was 
discharged.  

In a July 1987 private treatment note (shortly after being 
disenrolled from PLC, Officer Candidate School), the 
appellant complained of left hip pain of one week duration.  
He reportedly had been running eight miles a day to get into 
shape.  He had stopped running and felt better.  He made no 
mention of any injury to his back while at OCS.  Physical 
examination showed that his back was free and painless on 
motion in all directions.  Straight leg raises were to 90 
degrees bilaterally.  Deep tendon reflexes were equal and 
active.  Hips had full range of motion and painless.  He had 
tenderness over the greater trochanter.  In November 1987, he 
felt better and was pain free when he did not run.  Diagnoses 
included bursitis and tendonitis.  

In November 1988, the appellant underwent another service 
examination and reported a history of broken bones and 
bursitis.  He apparently joined the Reserves in May 1989 and 
was on ACDUTRA until August 1989.  In June 1989, while on 
ACDUTRA, he reported a three day history of pain in the left 
leg along the front of the leg, localized along the tibia 
with calf involvement.  The clinical assessment was shin 
splints.  In July 1989, he sought treatment for pain on the 
lateral aspect of the lower left leg upon palpation.  The 
clinical assessment was muscular skeletal strain vs. shin 
splints.  Upon further evaluation, he was diagnosed with shin 
splints, left lower leg.  There are no other relevant medical 
records associated with the claims file while he was on 
ACDUTRA and specifically no mention of any back injury.

In January 1990, the appellant complained to his private 
physician of left thigh and left knee pain, worse since June 
1989.  He was noted to do a lot of running in the Reserves 
and at home to keep in shape.  Motion of his back was noted 
to be free in all directions, deep tendon reflexes were 
intact, and straight leg raises were 80 degrees without pain.  
The left hip examination showed free and painless motion with 
a tender left greater trochanter, which resisted abduction of 
the left hip.  The diagnoses included abductor tendinitis in 
the left hip and trochanteric bursitis.  The elimination of 
running and excess physical stress on the left hip, plus 
Naprosyn, were recommended.  A January 1990 letter from his 
private treating physician indicated that the appellant was 
being treated for abductor tendinitis, left hip, trochanteric 
bursitis, and synovitis, left knee.

In a February 1990 service record, the appellant reported a 
three month history of hip and knee pain and related an old 
injury from OCS in 1986 (parenthetically, the Board notes 
that the appellant indicated on several occasions that the 
injury at OCS occurred in 1986; however, the evidence shows 
that his OCS duty actually occurred from July 13, 1987, to 
July 22, 1987).  He was excused from drill and requested to 
produce a noted from his private treating physician.  

In a March 1990 private treatment note, the appellant 
complained of pain and burning in the left hip area.  He 
denied back pain with motion.  Straight leg raises were to 90 
degrees with no pain.  He reported tenderness over the 
greater trochanter and skin sensitivity to light touch.  Hip 
movement was painless, with trochanteric pain with resisted 
abduction.  He was referred to a neurologist for consultation 
to rule/out meralgia paresthetica.  The appellant's private 
treating physician related by letter dated in March 1990 that 
the appellant was being treated for abductor tendinitis, left 
hip, trochanteric bursitis, and possible meralgia 
paresthetica.  It was noted that the appellant would not be 
able to run or have excessive physical stress on the left hip 
or knee until further notice.  A March 1990 service record 
excused him from physical activities due to abductor 
tendinitis of the left hip, trochanteric bursitis, and 
possible meralgia paresthesia.  

In an April 1990 letter, S. Murthy Vishnubhakat, M.D., a 
neurologist, related to David Silverstein, M.D., the 
appellant's private treating physician, that the appellant 
reported an acute onset of pain in the left thigh beginning 
in August 1986, while he was running vigorously, which had 
been diagnosed as possibly secondary to tendonitis or 
bursitis.  Again, significantly, there was no mention of any 
back injury or symptomatology.  Around 1988, he indicated 
that he developed pain in the left knee and was put out of 
the Marine Corps but continued in the Reserves.  
Parenthetically, the Board notes that the record is not clear 
that the appellant was even in the Marine Corps in 1988.  
Nonetheless, he complained primarily of left lateral hip pain 
with burning sensation in the lateral and posterior thigh 
without focal motor weakness.  He denied sexual dysfunction, 
urinary or bowel sphincter problems, or girdle-like back 
pain.  He had discontinued Naprosyn approximately one month 
previously and he was on no other medications.  

Physical examination revealed that straight leg raises were 
negative.  Knee, hip, and ankle joint movements were in full 
range without pain or tenderness.  There was no spine 
tenderness, sciatic notches were non-tender, and there was no 
fictitious dermatitis and no signs of meningeal irritation.  
Motor examination showed normal tone, strength, and 
coordination in both upper and lower extremities, with normal 
reflexes and sensation.  He experienced a heightened 
sensitivity to pin in the entire left leg, without a 
dermatomal patter and claimed that the pin sensation was 
different on the left side, as compared to the right, but did 
not conform exactly to the distribution of the lateral 
femoral cutaneous nerve.  There was no Tinel sign at the 
iliac spine, knee and ankle reflexes were brisk and symmetric 
on both sides, and there was no atrophy, fasciculations, 
abnormal movements, focal motor weakness, or dermatomal or 
distal sensory loss noted in the left leg.  

The examiner concluded that he did not have any definite or 
consistent neurological abnormality to suggest either 
radiculopathy or meralgia paresthetica.  Nevertheless, he 
recommended an MRI of the lumbar spine and X-rays of the left 
hip joint.  If negative, he commented that he would consider 
the pain to be soft tissue inflammation rather than spinal in 
nature.

Letters dated in April and May 1990 letter from Dr. 
Silverstein indicated that he was treating the appellant for 
herniated lumbar disc and rule/out meralgia paresthetica.  In 
an April 1990 service note, the appellant reported a 
diagnosis of herniated lumbar disc and rule/out paresthetica.  
He was released from duty pending a definitive diagnosis.  
Private treatment records dated in May and August 1990 show 
on-going complaints of left hip and left knee pain, but no 
back symptomatology.  Dr. Silverstein related that the 
appellant was unfit for military duty until further notice.  
An August 1990 MRI examination of the lumbar spine showed a 
moderate-sized central and right-sided herniated disc at L5-
S1, with prominent compression of the right S1 root and only 
slight effacement of the left S1 root.  There was no evidence 
of annulus bulge, herniated disc, spinal stenosis, bony 
recess narrowing, foraminal encroachment, intradural 
abnormalities, or bony destructive lesions seen. 

In January 1991, the appellant was released from the 
Reserves.  He filed the claims in March 1991.  In a May 1991 
VA examination report, he indicated, importantly for the 
first time, that he had fallen from a truck in Quantico in 
1986 (again, should be 1987) and had been experiencing pain 
in his left hip, knee, and lower back.  He reported constant 
pain and stiffness in the lower back, sharp throbbing pain in 
the left hip if standing too long, and weakness and pain in 
the left knee with any physical activity.  X-rays showed a 
normal pelvis and bilateral hips, normal lumbosacral spine, 
and normal knees.  After a physical examination, the examiner 
concluded that there was no orthopedic condition found in the 
lower back, left hip, or left knee.  

In a June 1992 letter, Dr. Silverstein noted that he had 
treated the appellant since 1987 following a history of pain 
while running, which affected his left hip.  He related that 
the appellant had been diagnosed with trochanteric bursitis, 
left hip, abductor tendonitis, left hip, synovitis, left 
knee, and herniated lumbar disc.  He reported that the 1990 
MRI showed central and right-sided herniated disc at L5-S1 
with a slight effacement of the left S1.

In the most recent VA examination report dated in May 1997, 
the appellant related that he injured his back during a three 
week training in 1986 (should be 1987) when he fell off a 
troop transport truck.  He was released, but reportedly 
returned to service in 1989 and injured his back again during 
basic training.  He was discharged on that occasion and 
joined the Reserves until 1991, when he had to leave because 
of continuing problems with his back.  His present complaints 
included primarily stiffness and achiness in the back with 
occasional pain radiating to the left hip area.  He had 
sought hospital care on two or three occasions for severe 
back pain.  He also related a history of numbness and a 
burning sensation on the lateral aspect of the left leg, and 
loosening his belt brought relief to the area.

The examiner remarked that the appellant had two problems.  
Probably neuralgia paresthetica of the left thigh, which was 
due to pressure of the lateral cutaneous nerve, and the other 
possibly related to the disc disease at the level of L5-S1 
and possibly L4-L5.  The examiner observed that the pain the 
appellant experienced on the left thigh was consistent with 
sciatic nerve compression syndrome.  Physical examination 
revealed that the appellant walked with a normal gait, 
without postural abnormalities.  He was able to squat to full 
range and could stand on toes and heels.  Straight leg raises 
were to 75 degrees and hip flexion was to 130 degrees, 
bilaterally.  Ankle reflexes were 2+ on the right and 1+ on 
the left, and knee reflexes were 2+ bilaterally.  The 
appellant had discomfort on the posterior aspect of the left 
thigh in the sciatic nerve distribution.  

The examiner concluded that the appellant may have had a 
left-sided L5-S1 lumbar radiculopathy with sciatic nerve 
distribution and intermittent sensory neuropathy involving 
the lateral aspect of the thigh, probably a lateral cutaneous 
nerve problem rather than a lumbar problem.  An X-ray report 
dated in May 1997 showed a normal lumbar spine.  An MRI 
showed degenerative disk disease at L4-L5 and L5-S1 with disk 
bulges but without definite evidence of a focal herniation.  
A disk bulge at L4-L5 produced a mild degree of central canal 
stenosis.  The final diagnoses included meralgia 
paresthetica, left thigh, and low back pain syndrome, 
possibly secondary to degenerative disk disease at L4-L5-S1 
level.  

Legal Analysis

I.  Entitlement to an Increased (Compensable) Evaluation for 
Meralgia Paresthetica, Left Hip

The RO has rated the appellant's left hip under DC 5019-8529.  
Under DC 5019, bursitis is rated as degenerative arthritis 
(DC 5003) on the basis of limitation of motion of the 
affected part.  In evaluating limitation of motion, the Board 
will first consider the relevant diagnostic codes for a hip 
disability.  Under DC 5250, hip ankylosis in favorable 
flexion at an angle between 20 and 40 degrees with slight 
adduction or abduction warrants a 60 percent evaluation; a 70 
percent evaluation may be assigned with intermittent 
ankylosis.  A 90 percent evaluation may be warranted for 
unfavorable ankylosis, with the foot not reaching the ground 
and necessitating crutches.  Under DC 5251, extension of the 
thigh limited to 5 degrees may be assigned a 10 percent 
evaluation.  Flexion limited to 45 degrees warrants a 10 
percent evaluation under DC 5252.  

A 20 percent evaluation may be assigned with flexion limited 
to 30 degrees; a 30 percent evaluation for flexion limited to 
20 degrees; and, a 40 percent evaluation for flexion limited 
to 10 degrees.  Under DC 5253, limitation of rotation or 
adduction of the thigh warrants a 10 percent evaluation.  
Limitation of abduction of the thigh warrants a 20 percent 
evaluation.  Malunion of the femur with slight, moderate, or 
marked knee or hip disability warrants 10, 20, or 30 percent 
evaluations, respectively, under DC 5255.  Fracture of the 
surgical neck, or shaft or anatomical neck of the femur with 
nonunion and without loose motion warrants a 60 percent 
evaluation.  An 80 percent evaluation may be warranted with a 
fracture of the shaft or anatomical neck of the femur with 
nonunion and with loose motion.

In this case, the Board notes that the evidence does not 
support a finding of ankylosis of the right hip.  Ankylosis 
is defined as stiffening or fixation of a joint.  In the most 
recent VA examination, the appellant demonstrated that he 
could squat to full range and hip flexion was noted to be 130 
degrees bilaterally.  Therefore, because the evidence does 
not show ankylosis of the right hip, there is no basis under 
DC 5250 for a compensable rating.  

As noted above, the most recent VA examination report 
indicated that the appellant had full range of motion of 
flexion of both hips to 130 degrees.  Plate II of the 
appropriate regulation shows that anatomically normal flexion 
of the hip is to 125 degrees.  Further, he could squat to 
full range and stand on toes and heels without difficulty.  
Thus, there is no apparent basis on which to assign a 
compensable evaluation for limitation of extension of the 
thigh (DC 5251), limitation of flexion of the thigh (DC 
5252), or impairment of the thigh (DC 5253).  In addition, 
the evidence associated with the claims file does not show 
gross bony abnormality.  Therefore, a separate compensable 
evaluation for impairment of the femur (DC 5255) is not 
warranted.

In evaluating the appellant's peripheral nerve involvement, 
the Board notes that the appellant's left hip disability has 
been rated under DC 8529.  Severe to complete paralysis of 
the external cutaneous nerve of the thigh is evaluated as 10 
percent disabling.  Mild or moderate paralysis warrants a 
noncompensable evaluation.  The term incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the regulations provide that 
the rating should be for mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124 (1998).

Based on the evidence above, the Board notes that a 
compensable evaluation for a peripheral nerve disorder under 
DC 8526, or any other applicable peripheral nerve diagnostic 
code, is not warranted.  The most recent VA examination notes 
that the appellant had subjective complaints of numbness and 
burning on the lateral aspect of the left leg, for which he 
loosed his belt with relief.  Upon physical examination, the 
examiner noted hypesthesia to pinprick stimuli on the lateral 
aspect of the left thigh, and none to the right.  

Based on the appropriate regulations, the Board finds that 
the clinical evidence of record does not support a 
compensable evaluation for peripheral nerve involvement.  As 
noted above, the most recent gross neurological examination 
was within normal limits.  Although the appellant complained 
of soreness and pain, it appeared to be mild.  Moreover, 
there does not appear to be a separate impairment of a 
different anatomical function.  Therefore, considering all 
the evidence, the appellant's symptoms do not approximate the 
standard for a separate compensable evaluation for peripheral 
nerve impairment.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the appellant's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the 
appellant, and finds the residuals of his shell fragment 
wounds to the right thigh warrants no more than the currently 
evaluated 30 percent evaluation.

The Board has also considered the appellant's written 
statements that his left hip disability is worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.



II.  Entitlement to Service Connection for the Residuals of a 
Low Back Injury

The appellant contends, in essence, that he injured his back 
during a period of ACDUTRA and is entitled to service 
connection thereto.  Despite the appellant's recent assertion 
that he injured his back when he fell off a transport truck 
during OCS in 1987 and reinjured his back during a period of 
ACDUTRA in June 1989, the service medical evidence indicates 
that he never reported back pain or discomfort during either 
OCS in 1987 or during ACDUTRA in the summer of 1989.  In 
fact, his complaints during both periods of service focused 
on his left hip, for which he is already service-connected.  
Accordingly, there is no indication of a history of a low 
back injury during ACDUTRA.  

The first indication of a low back disorder occurred around 
April 1990, while the appellant was still in the Reserves but 
not on ACDUTRA or INACDUTRA.  As noted above, he complained 
of left lateral hip pain but no specific back pain.  At that 
time, he gave a history of left thigh pain when running.  As 
part of the private medical work-up, the appellant underwent 
an MRI and hip X-rays.  The MRI subsequently showed a 
herniated disc.  He was discharged from the Reserves in 
January 1991.  In March 1991, he filed a claim for, among 
other things, constant back pain and burning in the left hip 
due to a herniated disc.  He asserted that the first incident 
occurred in OCS in July 1987 and recurred in June 1989.  

The Board notes that basic entitlement to compensation is not 
warranted simply on the basis that the low back disorder was 
first diagnosed at the time the appellant was in the 
Reserves.  Rather, the injury must have been incurred while 
the appellant was on ACDUTRA or INACDUTRA.  In this case, the 
initial diagnosis was made by his private physician, not by a 
military facility and was not made during a time of ACDUTRA 
or INACDUTRA.  Further, the private physician did not 
indicate the onset of symptoms or of the disorder during any 
service period.  In fact, there is no evidence of any 
relevant back injury of any kind during ACDUTRA.  The Board 
notes that there is also no evidence of back treatment during 
any period of INACDUTRA.  

Therefore, based on the medical evidence of record, the Board 
finds that there is no evidence showing a low back disorder 
that can be attributable to the appellant's ACDUTRA nor to 
injury during a period of INACDUTRA.  Specifically, multiple 
Reserves medical records make no mention of any low back 
disorder.  Further, none of the medical examiners attributed 
his back disorder to any period of service.  The alleged back 
injury was not even mentioned by the appellant during the 
course of treatment until a VA examination in May 1991, after 
he filed his claim.  Prior to that time, the private treating 
physicians did not indicate, nor apparently did the appellant 
mention, that any back discomfort was related to ACDUTRA or 
INACDUTRA.

As the evidence shows that there is no confirmed medical 
evidence of a low back injury during ACDUTRA or INACDUTRA, 
and no examiner has related the low back disorder to ACDUTRA 
or INACDUTRA, the Board finds that a chronic low back 
disorder was not present during service and that there is no 
competent medical evidence of a nexus between any current low 
back disorder and service.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).

Accordingly, the evidence fails to show that the appellant 
sustained a back injury during ACDUTRA nor has he shown a 
medical nexus between a claimed back injury during service 
and a current low back disorder, as required by law.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, despite his 
contentions that he has had a back disorder since a few days 
of OCS training in 1987 and aggravated by a period of 
ACDUTRA, the evidence does not support a finding of a back 
disorder related to ACDUTRA, nor does the evidence show that 
his claimed disability was the result of disease or injury 
incurred on ACDUTRA or INACDUTRA.  Thus, the claim is not 
well grounded.

The appellant has been given opportunity to submit pertinent 
evidence.  He has been informed of the type of information 
needed to support the claim, and such information has not 
been forthcoming.  Moreover, there is no indication that 
there exists evidence which the VA could reasonably obtain, 
thus, the provisions of Robinette have been satisfied.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, in view 
of the notice provided to the appellant, there is no 
prejudice in the Board's deciding the subissue of whether the 
claim is well grounded.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

Entitlement to an increased (compensable) evaluation for 
meralgia paresthetica, left hip is denied.

Entitlement to service connection for the residuals of a low 
back injury is denied on the basis that the claim is not well 
grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

